
	
		II
		110th CONGRESS
		1st Session
		S. 1146
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mr. Salazar (for
			 himself, Mr. Thune,
			 Mr. Tester, Mr.
			 Burr, Mrs. Murray,
			 Mr. Grassley, Mr. Wyden, Ms.
			 Collins, Mr. Pryor,
			 Mr. Enzi, Mrs.
			 Lincoln, Ms. Snowe,
			 Mr. Kerry, Mr.
			 Bingaman, Mr. Smith,
			 Mr. Baucus, and Mr. Dorgan) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  improve health care for veterans who live in rural areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Health Care Improvement
			 Act of 2007.
		2.Travel reimbursement for veterans receiving
			 treatment at facilities of the Department of Veterans AffairsSection 111 of title 38, United States Code,
			 is amended—
			(1)in subsection (a)—
				(A)by striking subsistence),
			 and inserting subsistence at a rate equivalent to the rate provided to
			 Federal employees under section 5702 of title 5),; and
				(B)by striking traveled, and
			 inserting (at a rate equivalent to the rate provided to Federal
			 employees under section 5704 of title 5),;
				(2)by striking subsection (g); and
			(3)by redesignating subsection (h) as
			 subsection (g).
			3.Centers for rural health research,
			 education, and clinical activities
			(a)In generalSubchapter II of chapter 73 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					7330A.Centers for rural health research,
				education, and clinical activities
						(a)Establishment of centersThe Secretary, through the Director of the
				Office of Rural Health, shall establish and operate not less than one and not
				more than five centers of excellence for rural health research, education, and
				clinical activities, which shall—
							(1)conduct research on the provision of health
				services in rural areas;
							(2)develop specific models to be used by the
				Department in furnishing health services to veterans in rural areas;
							(3)provide education and training for health
				care professionals of the Department on the furnishing of health services to
				veterans in rural areas; and
							(4)develop and implement innovative clinical
				activities and systems of care for the Department for the furnishing of health
				services to veterans in rural areas.
							(b)Geographic dispersionThe Secretary shall ensure that the centers
				authorized under this section are located at health care facilities that are
				geographically dispersed throughout the United States.
						(c)Selection criteriaThe Secretary may not designate a health
				care facility as a location for a center under this section unless—
							(1)the peer review panel established under
				subsection (d) determines that the proposal submitted by such facility meets
				the highest competitive standards of scientific and clinical merit; and
							(2)the Secretary determines that the facility
				has, or may reasonably be anticipated to develop, the following:
								(A)An arrangement with an accredited medical
				school to provide residents with education and training in health services for
				veterans in rural areas.
								(B)The ability to attract the participation of
				scientists who are capable of ingenuity and creativity in health care research
				efforts.
								(C)A policymaking advisory committee, composed
				of appropriate health care and research representatives of the facility and of
				the affiliated school or schools, to advise the directors of such facility and
				such center on policy matters pertaining to the activities of such center
				during the period of the operation of such center.
								(D)The capability to conduct effectively
				evaluations of the activities of such center.
								(d)Panel To evaluate proposals(1)The Director of the Office of Rural Health
				shall establish a panel—
								(A)to
				evaluate the scientific and clinical merit of proposals submitted to establish
				centers under this section; and
								(B)to
				provide advice to the Director regarding the implementation of this
				section.
								(2)The panel shall review each proposal
				received from the Secretary and shall submit its views on the relative
				scientific and clinical merit of each such proposal to the Secretary.
							(3)The panel established under paragraph (1)
				shall be comprised of experts in the fields of public health research,
				education, and clinical care.
							(4)Members of the panel shall serve as
				consultants to the Department for a period not to exceed two years.
							(5)The panel shall not be subject to the
				Federal Advisory Committee Act (5 U.S.C. App.).
							(e)Funding(1)There are authorized to be appropriated to
				the Medical Care Account and the Medical and Prosthetics Research Account of
				the Department of Veterans Affairs such sums as may be necessary for the
				support of the research and education activities of the centers operated under
				this section.
							(2)There shall be allocated to the centers
				operated under this section, from amounts authorized to be appropriated to the
				Medical Care Account and the Medical and Prosthetics Research Account by
				paragraph (1), such amounts as the Under Secretary of health considers
				appropriate for such centers. Such amounts shall be allocated through the
				Director of the Office of Rural Health.
							(3)Activities of clinical and scientific
				investigation at each center operated under this section—
								(A)shall be eligible to compete for the award
				of funding from funds appropriated for the Medical and Prosthetics Research
				Account; and
								(B)shall receive priority in the award of
				funding from such account to the extent that funds are awarded to projects for
				research in the care of rural
				veterans.
								.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 73 of such title is amended by inserting after the item relating to
			 section 7330 the following new item:
				
					
						7330A. Centers for rural health research, education, and
				clinical
				activities.
					
					.
			4.Transportation grants for rural veterans
			 service organizations
			(a)Grants authorized
				(1)In generalThe Secretary of Veterans Affairs shall
			 establish a grant program to provide innovative transportation options to
			 veterans in remote rural areas.
				(2)Use of fundsGrants awarded under this section may be
			 used by State veterans’ service agencies and veterans service organizations
			 to—
					(A)assist veterans in remote rural areas to
			 travel to Department of Veterans Affairs medical centers; and
					(B)otherwise assist in providing medical care
			 to veterans in remote rural areas.
					(3)Maximum
			 amountThe amount of a grant
			 under this section may not exceed $50,000.
				(4)No matching requirementThe recipient of a grant under this section
			 shall not be required to provide matching funds as a condition for receiving
			 such grant.
				(b)RegulationsThe Secretary shall prescribe regulations
			 for—
				(1)evaluating grant applications under this
			 section; and
				(2)otherwise administering the program
			 established by this section.
				(c)Veterans service organization
			 definitionIn this section,
			 the term veterans service organization means any organization
			 recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 for each of fiscal years 2008 through
			 2012 to carry out this section.
			5.Demonstration projects on alternatives for
			 expanding care for veterans in rural areas
			(a)In generalThe Secretary of Veterans Affairs, through
			 the Director of the Office of Rural Health, shall carry out demonstration
			 projects to examine alternatives for expanding care for veterans in rural
			 areas, including the following:
				(1)Establishing a partnership between the
			 Department of Veterans Affairs and the Centers for Medicare and Medicaid
			 Services of the Department of Health and Human Services to coordinate care for
			 veterans in rural areas at critical access hospitals (as designated or
			 certified under section 1820 of the Social Security Act (42 U.S.C.
			 1395i–4)).
				(2)Establishing a partnership between the
			 Department of Veterans Affairs and the Department of Health and Human Services
			 to coordinate care for veterans in rural areas at community health
			 centers.
				(3)Expanding coordination between the
			 Department of Veterans Affairs and the Indian Health Service to expand care for
			 Native American veterans.
				(b)Geographic distributionThe Secretary of Veterans Affairs shall
			 ensure that the demonstration projects authorized under subsection (a) are
			 located at facilities that are geographically distributed throughout the United
			 States.
			(c)ReportNot later than two years after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit a
			 report on the results of the demonstration projects conducted under subsection
			 (a) to—
				(1)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the Senate; and
				(2)the Committee on Veterans' Affairs and the
			 Committee on Appropriations of the House of Representatives.
				6.Report to Congress on matters related to
			 care for veterans who live in rural areas
			(a)Annual reportThe Secretary of Veterans Affairs shall
			 submit to Congress each year, together with documents submitted to Congress in
			 support of the budget of the President for the fiscal year beginning in such
			 year (as submitted pursuant to section 1105 of title 31, United States Code),
			 an assessment, current as of the fiscal year ending in the year before such
			 report is submitted, of the following:
				(1)The implementation of the provisions of
			 this Act, including the amendments made by this Act.
				(2)The establishment and function of the
			 Office of Rural Health under section 7308 of title 38, United States
			 Code.
				(b)Additional requirements for initial
			 reportThe Secretary of
			 Veterans Affairs shall submit to Congress, together with the first report
			 submitted under subsection (a), an assessment of the following:
				(1)The fee-basis health-care program required
			 by subsection (b) of section 212 of the Veterans Benefits, Health Care, and
			 Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3422).
				(2)The outreach program required by section
			 213 of such Act.
				
